Exhibit 10.5

 



THIS DEBENTURE AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN SECTION 3 OF THIS DEBENTURE TO THE
SENIOR INDEBTEDNESS (AS DEFINED HEREIN), AND EACH HOLDER OF THIS DEBENTURE, BY
ITS ACCEPTANCE HEREOF, IRREVOCABLY AGREES TO BE BOUND BY THE PROVISIONS OF
SECTIONS 3 AND 12 OF THIS DEBENTURE.

 

THIS DEBENTURE AND ITS HOLDER ARE ALSO SUBJECT TO THE TERMS AND CONDITIONS OF
THE PURCHASE AGREEMENT (AS DEFINED BELOW). THIS DEBENTURE MAY NOT BE SOLD,
DELIVERED AFTER SALE, TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS THE
TRANSFEREE, PLEDGEE OR OTHER APPLICABLE PARTY EXECUTES A JOINDER substantially
in the form attached as Exhibit B hereto.

 

NEITHER THIS DEBENTURE NOR THE SHARES OF COMMON STOCK INTO WHICH THIS DEBENTURE
ARE CONVERTIBLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS. SUCH
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT PURPOSES AND MAY NOT BE OFFERED FOR
SALE, SOLD, DELIVERED AFTER SALE, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FILED BY THE COMPANY (AS DEFINED
HEREIN) WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION COVERING SUCH
SECURITIES UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED, EXCEPT AS SET FORTH IN SECTION
7.2(D) OF THIS DEBENTURE.

 

CONVERTIBLE DEBENTURE



April __, 2020

 



$_____ Atlanta, GA





No. A-1

 

AMERICAN VIRTUAL CLOUD TECHNOLOGIES, INC., a Delaware corporation (the
“Company”), for value received, hereby promises to pay to _____________________
or its registered assigns (“Holder”), the principal sum of
_______________________ Dollars ($_____), together with interest thereon as
provided herein.

 

This Convertible Debenture (this “Debenture”) is being issued pursuant to that
certain Securities Purchase Agreement dated as of April 3, 2020, to which the
Company and the Holder are parties (the “Purchase Agreement”). Capitalized terms
used but not defined herein shall have the meanings given to them in the
Purchase Agreement. This Debenture is one of a series of Debentures in
substantially the same form being issued in accordance with the provisions of
the Purchase Agreement (the “Other Debentures”). This Debenture and the Other
Debentures are sometimes referred to collectively as the “Debentures”.

 



1

 

 

1. Definitions. For purposes of this Debenture, the capitalized terms set forth
below shall have the following meanings:

 

“Board” means the board of directors of the Company.

 

“Business Day” means each day, other than a Saturday or Sunday, on which banking
institutions are not authorized or obligated by law, regulation or executive
order to close in Atlanta, Georgia.

 

“Change in Control” means any one of the following after the Original Issuance
Date and the consummation of the Initial Business Combination (as such term is
defined in the Purchase Agreement):

 

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of
either (i) the then outstanding shares of Common Stock of the Company (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”);

 

(b) Individuals who, as of the Original Issuance Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Original Issuance Date whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of an individual, entity or group other than
the Board;

 

(c) Consummation by the Company of a reorganization, merger, consolidation or
other business combination (any of the foregoing, a “Business Combination”) of
the Company or any subsidiary of the Company with any other corporation or other
entity, in any case with respect to which the Outstanding Company Voting
Securities outstanding immediately prior to such Business Combination do not,
immediately following such Business Combination, continue to represent (either
by remaining outstanding or being converted into voting securities of the
resulting or surviving entity or any ultimate parent thereof) more than 55% of
the outstanding common stock and of the then outstanding voting securities
entitled to vote generally in the election of directors of the resulting or
surviving entity (or any ultimate parent thereof); or

 



2

 

 

(d) (i) Consummation of a sale or other disposition of all or substantially all
of the assets of the Company, other than to a corporation or other person or
entity with respect to which, following such sale or other disposition, more
than 55% of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities as the case may be; or (ii) stockholder
approval of a complete liquidation or dissolution of the Company.

 

“Common Stock” means the Company’s common stock, par value $0.001 per share.

 

“Conversion Price” means $3.45, as may be adjusted from time to time as set
forth in this Debenture.

 

“Original Issuance Date” means April 7, 2020.

 

“Senior Credit Agreement” means that certain Credit Agreement dated as of
December 18, 2017, by and among Stratos Management Systems, Inc., a Delaware
corporation, as the prior borrower, Stratos Management Systems Holdings, LLC, as
parent of such prior borrower, and Senior Lender, as assigned and assumed by
Stratos Management Systems, Inc. (formerly known as Tango Merger Sub Corp.), a
Delaware corporation, and the Company, collectively, as the new co-borrowers
thereunder, pursuant to that certain Third Amendment to Loan Documents dated as
of the date hereof, or any credit agreement entered into by the Company and/or
one or more of its subsidiaries in replacement of such Credit Agreement,
including all amendments, modifications or supplements to any of the foregoing.

 

“Senior Credit Default” means any “Event of Default” as such term is defined in
the Senior Credit Agreement.

 

“Senior Credit Facility” means collectively, all financial accommodations
extended by Senior Lender to Company and the other “Borrowers” under the Senior
Credit Agreement, including in each case, all deferrals, renewals, extensions,
replacements or refundings of such facility.

 

“Senior Credit Termination” means the date upon which (a) the Senior
Indebtedness (other than contingent obligations with respect thereto) are
satisfied in full and (b) all commitments of Senior Lender to extend financial
accommodations with respect to the Senior Credit Facility have been terminated.

 

“Senior Lender” means Comerica Bank (together with its successors and assigns)
or any other lender under any credit agreement entered into by the Maker and/or
one or more of its subsidiaries in replacement of the Senior Credit Agreement.

 



3

 

 

“Senior Loan Documents” means the “Loan Documents” as such term is defined in
the Senior Credit Agreement, including all amendments, modifications or
supplements thereto.

 

“Stratos” means Stratos Management Systems Holdings, LLC.

 

“Trading Day” means any day on which the Common Stock is traded for any period
on the over-the-counter bulletin board or on the principal securities exchange
or other securities market on which the Common Stock is then being traded.

 

“Triggering Event” means the occurrence, at any time after the Original Issuance
Date, of the closing price of the Common Stock on the principal trading market
for the Common Stock for any 40 Trading Days within a consecutive 60 Trading
Day-period exceeding $6.00, as adjusted for stock splits, stock dividends,
reorganizations and recapitalizations affecting the Common Stock and the
Original Issuance Date.

 

2. Payments.

 

(a) Beginning on the issuance date of this Debenture (the “Issuance Date”), the
outstanding principal balance of this Debenture shall bear interest, in arrears,
at a rate per annum equal to ten percent (10%) (the “Base Rate”). Accrued
interest hereunder shall be payable quarterly on March 31, June 30, September 30
and December 31 of each calendar year, with the first such payment to be made on
June 30, 2020. Such first payment shall include interest only from the Issuance
Date until the date of payment. Interest shall be paid in additional debentures,
substantially identical in the form of this Debenture except upon maturity in
which case accrued and unpaid interest shall be paid in cash. Interest shall be
computed on the basis of a 360-day year of twelve (12) 30-day months and shall
accrue commencing on the Issuance Date. Notwithstanding the foregoing, upon and
following the occurrence of an Event of Default (as defined below), from the
date of the Event of Default until such Event of Default is cured, the Base Rate
shall be increased to the lower of (i) fourteen percent (14%) and (ii) the
maximum applicable legal rate per annum (such lower rate, the “Default Rate”)
and interest shall be payable in cash.

 

(b) Subject to the provisions of Section 4 hereof relating to the conversion of
this Debenture, the entire principal sum hereof, together with accrued and
unpaid interest thereon, shall be due and payable in cash on the earlier to
occur of (i) such date, commencing on or after October 7, 2022, as the Holder,
at its sole option, upon not less than thirty (30) days’ prior written notice to
the Company, demands payment hereof and (ii) the occurrence of a Change in
Control.

 

(c) If any day on which any amount is payable pursuant under this Debenture is
not a Business Day, then the amount otherwise payable on that date will be made
on the next succeeding day that is a Business Day (without any interest or other
payment in respect of such delay) (each such day on which principal or interest
is payable pursuant hereto, a “Payment Date”).

 

(d) In the event of any partial payment of principal or accrued interest, for
whatever reason, any such partial payment of principal and/or interest on the
Debentures shall be allocated among the respective Debentures and holders
thereof so that the amount of such payments to each holder shall bear as nearly
as practicable the same ratio to the aggregate amount then to be paid as the
principal amount of the Debentures then held by such holder bears to the
aggregate principal amount of Debentures then outstanding.

 



4

 

 

3. Ranking and Subordination. Except as set forth in this Section 3, the
indebtedness evidenced by this Debenture shall rank equal in right of payment
with all existing and future unsubordinated indebtedness of the Company. The
indebtedness evidenced by this Debenture and the guaranty described in Section
14 and the other indebtedness, obligations and liabilities of the Company,
Computex and its subsidiaries under the Purchase Agreement owing to Holder
(collectively, the “Subordinated Indebtedness”) are subordinate and junior to
the prior payment in full of all Senior Indebtedness (as defined below) to the
extent and in the manner hereinafter set forth. The Holder agrees, from time to
time as reasonably requested by the Company, to execute any documents reasonably
required by the Company’s lenders reaffirming the subordination provisions
contained in this Debenture; provided, however, that the existing rights of the
Holder shall not be adversely affected thereby. For purposes of this Debenture
and the guaranty described in Section 14, the term “Senior Indebtedness” shall
mean all senior indebtedness, obligations and liabilities of the Company,
Computex and Computex’s subsidiaries, whether outstanding on the date hereafter
or thereafter created, incurred, assumed, guaranteed or in effect under the
Senior Credit Facility, together with all other sums due thereon and all costs
of collecting the same (including, without limit, reasonable attorney fees) for
which such Person is or at any time may be liable.

 

For the avoidance of doubt, Company shall have the right to pay (or cause to be
paid) to Holder, and Holder shall have the right to receive and accept from
Company, Computex and Computex’s subsidiaries, any and all regularly scheduled
payments of the Subordinate Indebtedness (or any portion thereof) due to Holder
pursuant to the terms and provisions of this Debenture, the guaranty described
in Section 14, and/or the Purchase Agreement as and when such payments become
due and payable; provided, that (x) no Senior Credit Default (I) has occurred
and is continuing as of the date of the proposed payment to Holder, or (II)
would otherwise result from such proposed payment being made to Holder and (y)
no Insolvency Proceeding (as defined below) has occurred.

 

In the event of any Insolvency Proceeding, the Senior Lender shall be entitled
to receive payment in full of all Senior Indebtedness before Holder is entitled
to receive any subsequent payment on account of any Subordinated Indebtedness;
provided, however, that (x) in no event shall any such subordination impair the
ability of the Company to issue or the rights of the Holder to receive
additional Debentures in respect of accrued and unpaid interest in accordance
with Section 2 hereof and (y) the foregoing shall not be deemed to require the
repayment or reimbursement by Holder to Senior Lender of any amounts permitted
to be received by Holder with respect to the Subordinated Indebtedness in
compliance with this Section 3 prior to the occurrence of such Insolvency
Proceeding.

 

During the continuance of any Senior Credit Default, no cash payment shall be
made with respect to the Subordinated Indebtedness (or any renewals or
extensions thereof) if written or telegraphic notice of such event of default
has been given to the Company by the Senior Lender. Should any payment,
distribution or security or proceeds from these be received by Holder upon or
with respect to the Subordinated Indebtedness that is not otherwise permitted
under this Section 3 prior to the Senior Credit Termination, Holder shall
immediately deliver same to the Senior Lender in the form received (except for
endorsement or assignment by Holder where required by the Senior Lender), for
application on the Senior Indebtedness (whether or not then due and in such
order of maturity as the Senior Lender elects) and, until so delivered, the same
shall be held in trust by Holder as the property of the Senior Lender.

 

Until the Senior Credit Termination, upon the occurrence and during the
continuance of any Senior Credit Default and/or any Insolvency Proceeding,
Holder will not (without the prior consent of Senior Lender) ask for, demand,
sue for, take or receive (by way of voluntary payment, acceleration, set-off or
counterclaim, foreclosure or other realization on security, dividends in
bankruptcy or otherwise), or offer to make any discharge or release of, any of
the Subordinated Indebtedness, and Holder waives any such rights with respect to
the Subordinated Indebtedness. Holder shall not exercise any rights of
subrogation or other similar rights with respect to the Senior Indebtedness.
This Section 3 constitutes a continuing agreement of subordination, as of any
date prior to the Senior Credit Termination, even though the outstanding balance
of the Senior Indebtedness may, from time to time, be zero.

 



5

 

 

As of the date hereof, the Subordinated Indebtedness is unsecured. To the extent
the Subordinated Indebtedness is ever secured by collateral also securing the
Senior Indebtedness (referenced herein as “Shared Collateral”) and until the
Senior Credit Termination, Holder agrees it will not (without the prior consent
of Senior Lender) exercise any of Holder’s rights in any such Shared Collateral
now or later securing the Subordinated Indebtedness. As of any date prior to the
Senior Credit Termination, all rights of Holder in any Shared Collateral now or
later securing the Subordinated Indebtedness are subordinated to all rights of
the Senior Lender now or later existing in any of the same Shared Collateral.
The relative priorities of the Senior Lender and Holder in the any Shared
Collateral as set forth in this Section 3 control irrespective of the time,
method or order of attachment or perfection of the liens and security interests
acquired by the parties in the Shared Collateral and irrespective of the
priorities as would otherwise be determined by reference to the Uniform
Commercial Code or other applicable laws. As of any date prior to the Senior
Credit Termination, Holder shall not contest the validity, priority or
perfection of the security interest in or other lien upon the Shared Collateral
(regardless of whether the Senior Lender’s security interest in or lien upon the
Shared Collateral is valid or perfected). The priorities of any liens or
security interests of the parties in any property of the Company, Computex or
any of its subsidiaries other than the Shared Collateral are not affected by
this Section 3 and shall be determined by reference to applicable law. The
Senior Lender’s rights under this Section 3 are in addition to, and not in
substitution of, its rights under any other subordination agreement with Holder.

 

To the extent the Subordinated Indebtedness is ever secured by any Shared
Collateral as of any date prior to the Senior Credit Termination, the relative
rights of the Senior Lender and the Holder in or to any distributions from or in
respect of any such Shared Collateral or proceeds of such Shared Collateral,
including without limitation, with respect to any rights acquired by Holder
under Sections 363 and 364 of the Bankruptcy Code (as defined herein) shall
continue after the filing of such petition on the same basis as prior to the
date of such filing. If any Insolvency Proceeding shall occur, the Holder shall
file appropriate claims or proofs of claim in respect of this Debenture at least
30 days prior to the expiration of the period during which such claims or proofs
of claims may be filed without the approval of the court or any third party.
Upon the failure of the Holder to take such action, the Senior Lender is hereby
irrevocably authorized and empowered (in its own name or otherwise), but shall
have no obligation, to demand, sue for, collect and receive every payment or
distribution referred to in respect of the Subordinated Indebtedness and to file
claims and proofs of claim and take such other action as it may deem necessary
or advisable for the exercise of enforcement of any of the rights or interests
of Holder with respect to the Subordinated Indebtedness. If any of the Company,
Computex or its subsidiaries shall become subject to an Insolvency Proceeding,
(i) the Holder will not oppose the Senior Lender’s requests for adequate
protection payments, post-petition interest, or for additional collateral or
replacement liens or security interests in connection with any use of cash
collateral or financing for a debtor-in-possession and (ii) the Holder will not
seek or request adequate protection or adequate protection payments in any such
proceeding. The Holder agrees that it will not object to or oppose a sale or
other disposition of any assets included in the Shared Collateral securing the
Senior Indebtedness (or any portion thereof) free and clear of liens, security
interests or other claims under Section 363 of the Bankruptcy Code or any other
provision of the Bankruptcy Code if the Senior Lender has consented to such sale
or disposition of such assets and the Holder will be deemed to have (a)
consented under Section 363 of the Bankruptcy Code (and otherwise) to any such
sale or disposition supported by the Senior Lender and (b) concurrently with the
closing of such sale, the Holder shall release its liens and security interests,
if any, in such assets, property or interests consisting of Shared Collateral.
The Holder shall not support or vote in favor of any plan of reorganization (and
each shall be deemed to have voted to reject any plan of reorganization) unless
such plan either (a) results in the Senior Indebtedness being paid in full, (b)
is accepted by the Senior Lender or (c) incorporates this Section 3 by reference
and continues the rights and priorities of the Senior Lender and the Holder in
such Shared Collateral subsequent to the effective date of such plan. To the
extent that the Holder has or acquires rights under Section 363 or Section 364
of the Bankruptcy Code with respect to any of the Shared Collateral, the Holder
agrees not to assert any of such rights without the prior written consent of the
Senior Lender; provided that if requested by the Senior Lender, the Holder shall
timely exercise such rights in the manner reasonably requested by the Senior
Lender, including any rights to payments in respect of such rights. The Holder
acknowledges and agrees that the Senior Indebtedness and the Subordinated
Indebtedness should be separately classified in any plan of reorganization
proposed or adopted in any case under the Bankruptcy Code or any other
proceeding (including, without limitation, for purposes of Section 1122 of the
Bankruptcy Code). If any of the Company, Computex or its subsidiaries shall
become subject to a case under the Bankruptcy Code, all proceeds of Shared
Collateral shall be applied to the Senior Indebtedness until such Senior
Indebtedness is paid in full before any distribution shall be made to the
Holder; if any such distribution is received by the Holder, it shall be paid or
delivered directly to the Senior Lender. Except as otherwise provided herein, in
any case or proceeding under the Bankruptcy Code or any other insolvency,
bankruptcy, receivership, liquidation (voluntary or involuntary), reorganization
or other similar proceeding involving the Company, Computex, any of its
subsidiaries or their respective properties (such case or proceeding referred to
as an “Insolvency Proceeding”), the Holder may exercise its respective rights
and remedies as an unsecured creditor only against the Senior Lender in
accordance with applicable law; provided that the Holder shall not take any
action that is, or would reasonably be expected to be, otherwise inconsistent
with the terms of this Section 3. As used herein, the term “Bankruptcy Code”
means the provisions of Title 11 of the United States Code, 11 U.S.C.§§101 et
seq, as amended, and any successor statute.

 



6

 

 

Holder waives any duty on the part of the Senior Lender, and agrees that Holder
is not relying upon nor expecting the Senior Lender, to disclose to Holder any
fact now or later known by the Senior Lender, whether relating to the operations
or condition of the Company, Computex or any of its subsidiaries, the existence,
liabilities or financial condition of any guarantor of the Senior Indebtedness,
the occurrence of any default with respect to the Senior Indebtedness or
otherwise, notwithstanding any effect this fact may have upon Holder’s risk or
Holder’s rights against such Person.

 

The Senior Lender, in its sole discretion, without notice to Holder, may
release, exchange, enforce and otherwise deal with any security now or later
held by the Senior Lender for payment of the Senior Indebtedness or release any
party now or later liable for payment of the Senior Indebtedness without
affecting in any manner the Senior Lender’s rights under this Section 3. Holder
acknowledges and agrees that the Senior Lender has no obligation to acquire or
perfect any lien on or security interest in any asset(s), whether realty or
personalty, to secure payment of the Senior Indebtedness, and Holder is not
relying upon assets in which the Senior Lender has or may have a lien or
security interest for payment of the Senior Indebtedness.

 

Notwithstanding any prior revocation, termination, surrender, or discharge of
the Senior Indebtedness in whole or in part, the effectiveness of this Section 3
shall automatically continue or be reinstated in the event that any payment
received or credit given by the Senior Lender in respect of the Senior
Indebtedness is returned, disgorged, or rescinded under any applicable state or
federal law, including, without limitation, laws pertaining to bankruptcy or
insolvency, in which case the subordination provisions in this Section 3 shall
be enforceable against Holder as if the returned, disgorged, or rescinded
payment or credit had not been received or given by the Senior Lender, and
whether or not the Senior Lender relied upon this payment or credit or changed
its position as a consequence of it. In the event of continuation or
reinstatement of the subordination provisions in this Section 3, Holder agrees
upon demand by the Senior Lender to execute and deliver to the Senior Lender
those documents which the Senior Lender reasonably determines are appropriate to
further evidence (in the public records or otherwise) this continuation or
reinstatement, although the failure of Holder to do so shall not affect in any
way the reinstatement or continuation.

 

Holder waives, to the extent not expressly prohibited by applicable law, any
right to require the Senior Lender to: (a) proceed against any person or
property; (b) give notice of the terms, time and place of any public or private
sale of personal property security held from Company or any other Person, or
otherwise comply with the provisions of Section 9.611 or 9.621 of the Texas or
other applicable Uniform Commercial Code; or (c) pursue any other remedy in the
Senior Lender’s power. Holder waives notice of acceptance of this Debenture and
presentment, demand, protest, notice of protest, dishonor, notice of dishonor,
notice of default, notice of intent to accelerate or demand payment or notice of
acceleration of any Senior Indebtedness, any and all other notices to which
Holder might otherwise be entitled, and diligence in collecting any Senior
Indebtedness, and agrees that Senior Lender may, once or any number of times,
modify the terms of any Senior Indebtedness, compromise, extend, increase,
accelerate, renew or forbear to enforce payment of any or all Senior
Indebtedness, or permit the Company, Computex and its subsidiaries to incur
additional Senior Indebtedness, all without notice to Holder and without
affecting in any manner the unconditional obligations of Holder under this
Section 3.

 

4. Conversion.

 

4.1. Conversion Rights.

 

(a) Optional Conversion. The unpaid principal amount of this Debenture (together
with all accrued but unpaid interest thereon) shall be convertible, in whole or
in part, at the option of the Holder at any time prior to the payment in full of
the principal amount of this Debenture (together with all accrued but unpaid
interest thereon), into such number of shares of fully paid and non-assessable
shares of Common Stock as is determined by dividing the principal amount of the
Debenture so converted (together with all accrued but unpaid interest thereon)
by the Conversion Price (the “Holder Conversion Right”).

 

(b) Mandatory Conversion. If a Triggering Event occurs and provided that (i) the
Company is not in breach of its obligations under the Registration Rights
Agreement and (ii) the shares of Common Stock into which this Debenture and the
Other Debentures are then convertible may be freely resold by each Holder
without restriction under applicable securities laws whether pursuant to an
effective registration statement or otherwise, then the unpaid principal amount
of this Debenture (together with all accrued but unpaid interest thereon) shall
automatically be converted as of the 5:00 p.m. Atlanta time on the sixth (6th)
Trading Day (the “Mandatory Conversion Date”) following the delivery to the
Holders of written notice of such Triggering Event accompanied by a reasonably
detailed calculation substantiating the occurrence of such Triggering Event into
such number of shares of fully paid and non-assessable shares of Common Stock as
is determined by dividing the principal amount of the Debenture (together with
all accrued but unpaid interest thereon) by the Conversion Price (a “Mandatory
Conversion”).

 



7

 

 



4.2. Issuance of Certificates. The Holder Conversion Right may be exercised by
the Holder by the surrender of this Debenture (or of any replacement Debenture
issued hereunder) with the conversion notice attached hereto duly executed, at
the principal office of the Company or the transfer agent of the Company.
Conversion shall be deemed to have been effected on (a) in the case of the
Holder Conversion Right, the date that such delivery of the Debenture and
conversion notice is actually made, or (b) in the case of Mandatory Conversion,
the Mandatory Conversion Date (as applicable, the “Conversion Date”). As
promptly as practicable, and in any event within three (3) Trading Days, after a
Conversion Date and the Company’s receipt of the Debenture being converted (and
the conversion notice, if applicable) (such fifth Trading Day thereafter, the
“Share Delivery Date”), the Company shall issue and deliver to the Holder a
certificate or certificates for the number of full shares of Common Stock to
which the Holder is entitled (or evidence of the issuance of such shares in book
entry form) and a check or cash with respect to any fractional interest in a
share of Common Stock as provided in Section 4.4. The Company shall not be
obligated to issue Common Stock certificates in the name of any party other than
the Holders of the respective Debentures, absent full compliance with the
provisions of Section 7 hereof. The person in whose name the certificate or
certificates for Common Stock are to be issued shall be deemed to have become a
stockholder of record on the next succeeding day on which the transfer books are
open, but the Conversion Price shall be that in effect on the Conversion Date.
All rights with respect to the Debentures (or any portion thereof) that are
converted pursuant to this Section 4, including the rights to receive interest
and notices, shall terminate upon conversion pursuant to this Section 4.2. Upon
conversion of only a portion of this Debenture, the Company shall issue and
deliver to the Holder hereof, at the expense of the Company, a new Debenture
covering the principal amount of this Debenture not converted, which new
Debenture shall entitle the holder thereof to interest on the principal amount
thereof to the same extent as if the unconverted portion of this Debenture had
not been surrendered for conversion.

 

4.3. Reservation of Stock Issuable Upon Conversion. The Company covenants that,
for so long as any Debentures remain outstanding, the Company will at all times
have authorized and reserved for the purpose of issue upon exercise of the
Holder Conversion Right or upon Mandatory Conversion, a sufficient number of
shares of Common Stock to provide for the full exercise of the Holder Conversion
Right or the conversion pursuant to Mandatory Conversion.

 

4.4. Fractional Shares. No fractional shares of Common Stock shall be issued
upon conversion of this Debenture. In lieu of any fractional shares to which the
Holder would otherwise be entitled, the Company shall pay cash equal to the
product of such fraction multiplied by the fair value of one share of the
Company’s Common Stock on the Conversion Date, which shall be the closing price
of the Common Stock on the Conversion Date as reported on the principal trading
market therefor or in the absence of any such closing price, as determined in
good faith by the Board.

 

4.5. Adjustment of Conversion Price. The Conversion Price and the number and
kind of securities which may be received upon the exercise of the Holder
Conversion Right or the Company Conversion Right shall be subject to the
adjustment from time to time upon the happening of certain events, as follows:

 

(a) Adjustment for Stock Splits and Combinations. If the Company shall at any
time or from time to time after the date hereof effect a subdivision of the
outstanding Common Stock, the Conversion Price then in effect immediately before
that subdivision shall be proportionately decreased, and conversely, if the
Company shall at any time or from time to time after the date hereof combine the
outstanding shares of Common Stock, the Conversion Price then in effect
immediately before the combination shall be proportionately increased. Any
adjustment under this Section 4.5(a) shall become effective at the close of
business on the date the subdivision or combination becomes effective.

 

(b) Adjustment for Certain Dividends and Distributions. In the event the Company
shall at any time or from time to time after the date hereof make or issue, or
fix a record date for the determination of holders of Common Stock entitled to
receive, a dividend or other distribution payable in additional shares of Common
Stock, then and in each such event the Conversion Price then in effect shall be
decreased as of the time of such issuance or, in the event such a record date
shall have been fixed, as of the close of business on such record date, by
multiplying the Conversion Price then in effect by a fraction:

 

(i) the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date; and

 

(ii) the denominator of which shall be the total number of shares of Common
Stock issued and outstanding immediately prior to the time of such issuance or
the close of business on such record date plus the number of shares of Common
Stock issuable in payment of such dividend or distribution; provided, however,
if such record date shall have been fixed and such dividend is not fully paid or
if such distribution is not fully made on the date fixed therefor, the
Conversion Price shall be recomputed accordingly as of the close of business on
such record date and thereafter such Conversion Price shall be adjusted pursuant
to this Section 4.5(b) as of the time of actual payment of such dividends or
distributions.

 



8

 

 

(c) Adjustments for Other Dividends and Distributions. In the event the Company
at any time or from time to time after the date hereof shall make or issue, or
fix a record date for the determination of holders of Common Stock entitled to
receive, a dividend or other distribution payable in securities of the Company
other than shares of Common Stock, then and in each such event provisions shall
be made so that the holders of Debentures shall receive upon conversion thereof
in addition to the number of shares of Common Stock receivable thereupon, the
amount of securities of the Company which they would have received had their
Debentures been converted into Common Stock on such record date and had
thereafter, during the period from the date of such event to and including the
Conversion Date, retained such securities (together with any distributions
payable thereon during such period) receivable by them as aforesaid during such
period, giving application to all adjustments called for during such period
under this Section 4.5 with respect to the rights of the holders of the
Debentures.

 

(d) Adjustment for Reclassification, Exchange or Substitution. If the Common
Stock issuable upon the conversion of the Debentures shall be changed into the
same or different number of shares of any class or classes of stock, whether by
capital reorganization, reclassification or otherwise (other than a subdivision
or combination of shares or stock dividend provided for above, or a
reorganization, merger, consolidation or sale of assets provided for in Section
4.5(e) below), then and in each such event the holder of each Debenture shall
have the right thereafter to convert each Debenture into the kind and amount of
shares of stock and other securities and property receivable upon such
reorganization, reclassification or other change, as holders of the number of
shares of Common Stock into which such Debenture might have been converted
immediately prior to such reorganization, reclassification or change, all
subject to further adjustment as provided herein.

 

(e) Reorganization, Merger, Consolidation or Sale of Assets. If at any time or
from time to time there shall be a capital reorganization of the Common Stock
(other than a subdivision, combination, reclassification or exchange of shares
provided for elsewhere in this Section 4.5) or a merger or consolidation of the
Company with or into another corporation or entity, or the sale of all or
substantially all of the Company’s properties and assets to any other person,
then, as a part of such reorganization, merger, consolidation or sale, provision
shall be made so that the holders of the Debentures shall thereafter be entitled
to receive upon conversion of the Debentures, the number of shares of stock or
other securities or property of the Company, or of the successor corporation
resulting from such merger or consolidation or sale, to which a holder of Common
Stock deliverable upon conversion would have been entitled on such capital
reorganization, merger, consolidation, or sale. In any such case, appropriate
adjustment shall be made in the application of the provisions of this Section
4.5 with respect to the rights of the holders of the Debentures after the
reorganization, merger, consolidation or sale to the end that the provisions of
this Section 4.5 (including adjustment of the Conversion Price then in effect
and the number of shares receivable upon conversion of the Debentures) shall be
applicable after that event as nearly equivalent as may be practicable.

 



9

 

 

(f) Adjustments for Dilutive Issuances.

 

(i) Special Definitions. For purposes of this Section 4.5(f), the following
definitions shall apply:

 

(1) “Additional Shares of Common Stock” shall mean all shares of Common Stock
issued (or, pursuant to Section 4.5(f)(ii), deemed to be issued) by the Company
after the Original Issuance Date, other than (I) the following shares of Common
Stock and (II) shares of Common Stock deemed issued pursuant to the following
Options and Convertible Securities (clauses (I) and (II), collectively,
“Exempted Securities”):

 

(I) securities issued pursuant to the conversion or exercise of Options or
Convertible Securities issued or outstanding on or prior to the Original
Issuance Date (so long as the conversion or exercise prices of such securities
are not amended to lower such price and/or adversely affect the Holder);

 

(II) the Other Debentures, the Warrants (as such term is defined in the Purchase
Agreement) and any additional debentures or other securities issued as payment
of interest on the Debentures;

 

(III) shares of Common Stock, Options or Convertible Securities issued by reason
of a dividend, stock split, split-up or other distribution on shares of Common
Stock that is covered by Section 4.5(a) through Section 4.5(e);

 

(IV) shares of Common Stock or Options issued to employees or directors of, or
consultants or advisors to, the Company or any of its subsidiaries pursuant to a
plan, agreement or arrangement approved by the Board and the holders of the
Common Stock;

 

(V) shares of Common Stock or Convertible Securities actually issued upon the
exercise of Options or shares of Common Stock actually issued upon the
conversion or exchange of Convertible Securities, in each case provided such
issuance is pursuant to the terms of such Option or Convertible Security;

 

(VI) shares of Common Stock, Options or Convertible Securities issued to banks,
equipment lessors or other financial institutions, or to real property lessors,
as a customary “equity sweetener” pursuant to a bona fide debt financing,
equipment leasing or real property leasing transaction approved by the Board;
and

 

(VII) shares of Common Stock, Options or Convertible Securities issued pursuant
to the acquisition of another corporation or other business by the Company or
any of its subsidiaries by merger, purchase of substantially all of the assets
or other reorganization or to a joint venture agreement, contribution agreement
or similar arrangement, provided that such issuances are approved by the Board.

 



10

 

 

(2) “Common Stock Deemed Outstanding” means, at any given time, the number of
shares of Common Stock actually outstanding at such time, plus the number of
shares of Common Stock issuable upon the exercise, conversion or exchange of any
Options or Convertible Securities then outstanding, regardless of whether the
Options or Convertible Securities are actually exercisable, convertible or
exchangeable at such time.

 

(3) “Convertible Securities” shall mean any evidences of indebtedness, shares or
other securities directly or indirectly convertible into or exchangeable for
Common Stock, but excluding Options.

 

(4) “Option” shall mean rights, options or warrants to subscribe for, purchase
or otherwise acquire Common Stock or Convertible Securities.

 

(ii) Deemed Issue of Additional Shares of Common Stock.

 

(A) If the Company at any time or from time to time after the Original Issuance
Date shall issue any Options or Convertible Securities (excluding Options or
Convertible Securities which are themselves Exempted Securities) or shall fix a
record date for the determination of holders of any class of securities entitled
to receive any such Options or Convertible Securities, then the maximum number
of shares of Common Stock (as set forth in the instrument relating thereto,
assuming the satisfaction of any conditions to exercisability, convertibility or
exchangeability but without regard to any provision contained therein for a
subsequent adjustment of such number) issuable upon the exercise of such Options
or, in the case of Convertible Securities and Options therefor, the conversion
or exchange of such Convertible Securities, shall be deemed to be Additional
Shares of Common Stock issued as of the time of such issue or, in case such a
record date shall have been fixed, as of the close of business on such record
date.

 

(B) If the terms of any Option or Convertible Security, the issuance of which
resulted in an adjustment to the Conversion Price pursuant to the terms of
Section 4.5(f)(iii), are revised as a result of an amendment to such terms or
any other adjustment pursuant to the provisions of such Option or Convertible
Security (but excluding automatic adjustments to such terms pursuant to
anti-dilution or similar provisions of such Option or Convertible Security) to
provide for either (1) any increase or decrease in the number of shares of
Common Stock issuable upon the exercise, conversion and/or exchange of any such
Option or Convertible Security or (2) any increase or decrease in the
consideration payable to the Company upon such exercise, conversion and/or
exchange, then, effective upon such increase or decrease becoming effective, the
Conversion Price computed upon the original issue of such Option or Convertible
Security (or upon the occurrence of a record date with respect thereto) shall be
readjusted to such Conversion Price as would have obtained had such revised
terms been in effect upon the original date of issuance of such Option or
Convertible Security. Notwithstanding the foregoing, no readjustment pursuant to
this Section 4.5(f)(ii)(B) shall have the effect of increasing the Conversion
Price to an amount which exceeds the lower of (i) the Conversion Price in effect
immediately prior to the original adjustment made as a result of the issuance of
such Option or Convertible Security, or (ii) the Conversion Price that would
have resulted from any issuances of Additional Shares of Common Stock (other
than deemed issuances of Additional Shares of Common Stock as a result of the
issuance of such Option or Convertible Security) between the original adjustment
date and such readjustment date.

 



11

 

 

(C) If the terms of any Option or Convertible Security (excluding Options or
Convertible Securities which are themselves Exempted Securities), the issuance
of which did not result in an adjustment to the Conversion Price pursuant to the
terms of Section 4.5(f)(iii) (either because the consideration per share
(determined pursuant to Section 4.5(f)(iv)) of the Additional Shares of Common
Stock subject thereto was equal to or greater than the Conversion Price then in
effect, or because such Option or Convertible Security was issued before the
Original Issuance Date), are revised after the Original Issuance Date as a
result of an amendment to such terms or any other adjustment pursuant to the
provisions of such Option or Convertible Security to provide for either (1) any
increase in the number of shares of Common Stock issuable upon the exercise,
conversion or exchange of any such Option or Convertible Security or (2) any
decrease in the consideration payable to the Company upon such exercise,
conversion or exchange, then such Option or Convertible Security, as so amended
or adjusted, and the Additional Shares of Common Stock subject thereto
(determined in the manner provided in Section 4.5(f)(ii)(1) shall be deemed to
have been issued effective upon such increase or decrease becoming effective.

 

(D) Upon the expiration or termination of any unexercised Option or unconverted
or unexchanged Convertible Security (or portion thereof) which resulted (either
upon its original issuance or upon a revision of its terms) in an adjustment to
the Conversion Price pursuant to the terms of Section 4.5(f)(iii), the
Conversion Price shall be readjusted to such Conversion Price as would have
obtained had such Option or Convertible Security (or portion thereof) never been
issued.

 

(E) If the number of shares of Common Stock issuable upon the exercise,
conversion and/or exchange of any Option or Convertible Security, or the
consideration payable to the Company upon such exercise, conversion and/or
exchange, is calculable at the time such Option or Convertible Security is
issued or amended but is subject to adjustment based upon subsequent events, any
adjustment to the Conversion Price provided for in this Section 4.5(f)(ii) shall
be effected at the time of such issuance or amendment based on such number of
shares or amount of consideration without regard to any provisions for
subsequent adjustments (and any subsequent adjustments shall be treated as
provided in clauses (B) and (C) of this Section 4.5(f)(ii)).  If the number of
shares of Common Stock issuable upon the exercise, conversion and/or exchange of
any Option or Convertible Security, or the consideration payable to the Company
upon such exercise, conversion and/or exchange, cannot be calculated at all at
the time such Option or Convertible Security is issued or amended, any
adjustment to the Conversion Price that would result under the terms of this
Section 4.5(f)(ii) at the time of such issuance or amendment shall instead be
effected at the time such number of shares and/or amount of consideration is
first calculable (even if subject to subsequent adjustments), assuming for
purposes of calculating such adjustment to the Conversion Price that such
issuance or amendment took place at the time such calculation can first be made.

 



12

 

 

(iii) Adjustment of Conversion Price Upon Issuance of Additional Shares of
Common Stock.  In the event the Company shall, at any time after the Original
Issuance Date and for so long as this Debenture remains outstanding, issue
Additional Shares of Common Stock (including Additional Shares of Common Stock
deemed to be issued pursuant to Section 4.5(f)(ii)), without consideration or
for a consideration per share (the “New Issuance Price”) less than the
applicable Conversion Price (the “Applicable Price”) in effect immediately prior
to such issue (each, a “Dilutive Issuance”), then the Conversion Price shall be
reduced, concurrently with such issue, to an amount equal to the lowest price
per share at which such share of Common Stock has been issued or sold (or is
deemed to have been issued or sold, in the case of Additional Shares of Common
Stock deemed to be issued pursuant to Section 4.5(f)(ii)) pursuant to the
Dilutive Issuance; provided, that if such issuance or sale (or deemed issuance
or sale) was without consideration, then the Company shall be deemed to have
received an aggregate of $0.001 of consideration for all such shares so issued
or deemed to be issued.

 

(iv) Determination of Consideration. For purposes of this Section 4.5(f)(iv),
the consideration received by the Company for the issue of any Additional Shares
of Common Stock shall be computed as follows:

 

(A) Cash and Property. Such consideration shall:

 

(I) insofar as it consists of cash, be computed at the aggregate amount of cash
received by the Company, excluding amounts paid or payable for accrued interest;

 

(II) insofar as it consists of property other than cash, be computed at the fair
market value thereof at the time of such issue, as determined in good faith by
the Board; and

 

(III) in the event Additional Shares of Common Stock are issued together with
other shares or securities or other assets of the Company for consideration
which covers both, be the proportion of such consideration so received, computed
as provided in clauses (I) and (II) above, as determined in good faith by the
Board and the Holders of a majority in outstanding principal amount of the
Debentures.

 

(B) Options and Convertible Securities.  The consideration per share received by
the Company for Additional Shares of Common Stock deemed to have been issued
pursuant to Section 4.5(f)(ii), relating to Options and Convertible Securities,
shall be determined by dividing:

 

(I) the total amount, if any, received or receivable by the Company as
consideration for the issue of such Options or Convertible Securities, plus the
minimum aggregate amount of additional consideration (as set forth in the
instruments relating thereto, without regard to any provision contained therein
for a subsequent adjustment of such consideration) payable to the Company upon
the exercise of such Options or the conversion or exchange of such Convertible
Securities, or in the case of Options for Convertible Securities, the exercise
of such Options for Convertible Securities and the conversion or exchange of
such Convertible Securities, by

  



13

 

 

 (II) the maximum number of shares of Common Stock (as set forth in the
instruments relating thereto, without regard to any provision contained therein
for a subsequent adjustment of such number) issuable upon the exercise of such
Options or the conversion or exchange of such Convertible Securities, or in the
case of Options for Convertible Securities, the exercise of such Options for
Convertible Securities and the conversion or exchange of such Convertible
Securities.

 

(v) Multiple Closing Dates.  In the event the Company shall issue on more than
one date Additional Shares of Common Stock that are a part of one transaction or
a series of related transactions and that would result in an adjustment to the
Conversion Price pursuant to the terms of Section 4.5(f)(iii), then, upon the
final such issuance, the Conversion Price shall be readjusted to give effect to
all such issuances as if they occurred on the date of the first such issuance
(and without giving effect to any additional adjustments as a result of any such
subsequent issuances within such period).

 

(g) Minimum Adjustment. No adjustment of the Conversion Price, however, shall be
made in an amount less than one cent, but any such lesser adjustment shall be
carried forward and shall be made at the time and together with the next
subsequent adjustment which together with any adjustments so carried forward
shall amount to one cent or more.

 

(h) Certificate of Adjustment. Upon the occurrence of each adjustment or
readjustment of the applicable Conversion Price pursuant to this Section 4.5,
the Company shall promptly compute such adjustment or readjustment in accordance
with the terms hereof and prepare and furnish to each holder of Debentures a
certificate, signed by an officer of the Company, setting forth such adjustment
or readjustment and showing in reasonable detail the facts upon which such
adjustment or readjustment is based.

 

(i) Notices of Record Date. If:

 

(i) the Company shall set a record date for the purpose of entitling the holders
of its shares of Common Stock to receive a dividend, or any other distribution,
payable otherwise than in cash;

 

(ii) the Company shall set a record date for the purpose of entitling the
holders of its shares of Common Stock to subscribe for or purchase any shares of
any class or to receive any other rights;

 

(iii) there shall occur any capital reorganization of the Company,
reclassification of the shares of the Company (other than a subdivision or
combination of its outstanding Common Stock), consolidation or merger of the
Company with or into another corporation, or conveyance of all or substantially
all of the assets of the Company to another corporation; or

 



14

 

 

(iv) there shall occur a voluntary or involuntary dissolution, liquidation, or
winding up of the Company;

 

then, and in any such case, the Company shall cause to be sent to the holders of
record of the outstanding Debentures, at least ten Trading Days prior to the
dates hereinafter specified, a written notice stating the date (x) which has
been set as the record date for the purpose of such dividend, distribution, or
rights, or (y) on which such reclassification, reorganization, consolidation,
merger, conveyance, dissolution, liquidation, or winding up is to take place and
the record date as of which holders of Common Stock of record shall be entitled
to exchange their shares of Common Stock for securities or other property
deliverable upon such reclassification, reorganization, consolidation, merger,
conveyance, dissolution, liquidation, or winding up.

 

4.6. Limitations on Number of Shares Issuable. Notwithstanding anything herein
to the contrary herein, provided that the Common Stock remains listed for
trading on the Nasdaq Stock Market or other national securities exchange, the
aggregate number of shares of Common Stock issued upon conversion of the
Debentures, together with the aggregate number of shares of Common Stock issued
upon exercise of the Warrants, shall not exceed 19.9% of either (a) the total
number of shares of Common Stock outstanding on the date hereof or (b) the total
voting power of the Company’s securities outstanding on the date hereof that are
entitled to vote on a matter being voted on by holders of the Common Stock,
until the 21st day after the date (the “Mailing Date”) that the Information
Statement was sent or given to the Company’s stockholders in accordance with
Regulation 14C under the Exchange Act. The Company shall provide prompt notice
of the Mailing Date to each of the Holders immediately following its occurrence.

 

4.7. Registration, Exchange and Transfer. The Company will keep a register in
which, subject to such reasonable regulations as it may prescribe, it will
register all Debentures. No transfer of this Debenture shall be valid as against
the Company unless made upon such register. This Debenture is subject to the
restrictions on transfer set forth on the face hereof. Upon surrender for
transfer of this Debenture and compliance with said restrictions on transfer,
the Company shall execute and deliver in the name of the transferee or
transferees a new Debenture or Debentures for a like principal amount.

 

This Debenture, if presented for transfer, exchange, redemption or payment,
shall (if so required by the Company) be duly endorsed by, or be accompanied by
instruments of transfer in form satisfactory to the Company duly executed by,
the registered Holder or by his duly authorized attorney.

 

Any exchange or transfer shall be without charge, except that the Company may
require payment of the sum sufficient to cover any processing cost, tax or
governmental charge that may be imposed in relation thereto.

 

The Company may deem and treat the registered Holder hereof as the absolute
owner hereof (whether or not this Debenture shall be overdue and notwithstanding
any notation of ownership or other writing hereon by anyone other than the
Company), for the purpose of receiving payment of or on account of the principal
hereof and interest hereon, for the conversion hereof and for all other
purposes, and the Company shall not be affected by any notice to the contrary.

 



15

 

 

5. Events of Default.

 

5.1. Definitions and Effect. In case one or more of the following “Events of
Default” shall have occurred and be continuing:

 

(i) default in the payment of any amount due under this Debenture;

 

(ii) default in the performance of any covenant or agreement contained in this
Debenture (other than as set forth in clause (i) of this Section 5.1), the
Purchase Agreement, the Warrants or the Registration Rights Agreement (as such
term is defined in the Purchase Agreement) and such default is not fully cured
within 15 days after the Holder delivers written notice to the Company of the
occurrence thereof;

 

(iii) any material representation or warranty made by the Company in the
Purchase Agreement shall prove to have been false or incorrect or breached in a
material respect on the date as of which made and the Holder delivers written
notice to the Company of the occurrence thereof;

 

(iv) the Company shall have admitted in writing its inability to pay its debts
as they mature, or shall have made an assignment for the benefit of creditors,
or shall have been adjudicated bankrupt;

 

(v) a trustee or receiver of the Company, or of any substantial part of the
assets of the Company, shall have been appointed and, if appointed in a
proceeding brought against the Company, the Company by any action or failure to
act shall have indicated its approval of, consent to or acquiescence in such
appointment, or, within 60 days after such appointment, such appointment shall
not have been vacated, or stayed on appeal or otherwise, or shall not otherwise
have ceased to continue in effect;

 

(vi) proceedings involving the Company shall have been commenced by or against
the Company under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation law or statute of the federal
government, or any state government, and, if such proceedings shall have been
instituted against the Company, or the Company by any action or failure to act
shall have indicated its approval of, consent to, or acquiescence therein, or an
order shall have been entered approving the petition in such proceedings, and
within 60 days after the entry thereof, such order shall not have been vacated
or stayed on appeal or otherwise, or shall not otherwise have ceased to continue
in effect; or

 

(vii) one or more judgments for the payment of money in an aggregate amount in
excess of $1,000,000 shall be rendered against the Company and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed, which judgments are not stayed on appeal or
otherwise being appropriately contested in good faith by proper proceedings
diligently pursued;

 



16

 

 

then and in each and every such case, the holders of a majority in aggregate
principal amount of then-outstanding Debentures may declare the principal and
accrued but unpaid interest of all the Debentures to be due and payable
immediately, by written notice to the Company, and upon any such declaration the
same shall become and shall be immediately due and payable, subject to the
subordination provisions of Section 3 hereof. At any time after such declaration
of acceleration has been made, and before a judgment or decree for payment of
money due has been obtained, the holders of a majority in aggregate principal
amount of the then-outstanding Debentures may, by written notice to the Company,
rescind and annul such declaration. From and after the occurrence, and during
the continuance, of the any Event of Default, irrespective of any declaration of
maturity or default, all amounts remaining unpaid or thereafter accruing under
this Debenture shall bear interest at a rate equal to the Default Rate. Such
Default Rate shall also be charged on the amounts owed by the Company to Holder
pursuant to any judgments entered in favor of Holder with respect to this
Debenture.

 

5.2. Waiver. At any time before the date of any declaration accelerating the
maturity of this Debenture, the holders of a majority in aggregate principal
amount of then-outstanding Debentures may waive any Event of Default hereunder.
Such waivers shall be evidenced by written notice or other document specifying
the Event(s) of Default being waived and shall be binding on all existing or
subsequent holders of outstanding Debentures.

 

6. Prepayment. The Company shall have the right to prepay the then-outstanding
principal amount of the Debentures in whole but not in part (unless as to
prepayment in part the Holders of a majority in principal amount of the
Debentures consents otherwise), together with any accrued but unpaid interest
thereon. To exercise such right, the Company shall give notice in writing of its
election to prepay the Debentures to the holders of record of the Debentures to
be prepaid, addressed to them at their respective addresses appearing on the
books of the Company. In such notice, the Company shall designate a date for the
prepayment not less than 30 days following the date of the notice. Prior to the
date of prepayment specified in the notice, a Holder may elect to exercise the
Holder Conversion Right.

 

7. Restrictions on Transfer.

 

7.1. Restricted Securities. By acceptance hereof, the Holder understands and
agrees that this Debenture and the Common Stock receivable upon conversion
hereof are characterized as “restricted securities” under the federal securities
laws inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances. In this connection, the Holder represents that
it is familiar with Rule 144 promulgated by the Securities and Exchange
Commission, as presently in effect, and understands the resale limitations
imposed thereby and by the Securities Act. In addition, the Holder understands
and agrees that this Debenture is subject to the additional restrictions on
transfer set forth in the legend appearing at the top of the first page of this
Debenture.

 



17

 

 

7.2. Further Limitations on Disposition. Without in any way limiting the
representations set forth above, the Holder further agrees not to make any
disposition of all or any portion of this Debenture (or of Common Stock issuable
upon conversion thereof) except in compliance with applicable state securities
laws and unless and until:

 

(a) there is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement;

 

(b) such disposition is made in accordance with Rule 144 under the Securities
Act;

 

(c) the Holder shall have notified the Company of the proposed disposition and
shall have furnished the Company with a detailed statement of the circumstances
surrounding the proposed disposition, and, if requested by the Company, the
Holder shall have furnished the Company with an opinion of counsel, which
opinion and counsel shall be reasonably satisfactory to the Company, that such
disposition will not require registration under the Securities Act and will be
in compliance with applicable state securities laws; or

 

(d) if the Holder is Stratos making a disposition of all or any portion of this
Debenture to its unitholders, Stratos shall notify the Company of such proposed
date of the disposition and shall have furnished the Company (i) a copy of the
form of acknowledgement that such securities are “restricted securities” under
the federal securities laws to be executed by Stratos and its unitholders and
(ii) a representation letter, executed by Stratos and in form and substance
reasonably satisfactory to the Company, to the effect that the disposition is
being effected by means of a distribution to Stratos’ unitholders consistent
with the distribution provisions set forth in Article X of that certain Amended
and Restated Limited Liability Company Agreement of Stratos dated effective
October 3, 2012 (as amended), for no consideration, in which case no opinion of
counsel shall be required.

 

7.3. Legends. It is understood that each Debenture and each certificate
evidencing Common Stock acquired upon conversion thereof (or evidencing any
other securities issued with respect thereto pursuant to any stock split, stock
dividend, merger or other form of reorganization or recapitalization) shall bear
the following legend (in addition to any legends which may be required in the
opinion of the Company’s counsel by applicable state or federal laws):

 

[THIS DEBENTURE / THE SECURITIES REPRESENTED BY THIS CERTIFICATE] HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR ANY APPLICABLE STATE SECURITIES LAWS. SUCH SECURITIES HAVE BEEN ACQUIRED FOR
INVESTMENT PURPOSES AND MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FILED BY THE COMPANY WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION
COVERING SUCH SECURITIES UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED, EXCEPT AS
SET FORTH IN SECTION 7.2(D) OF THE DEBENTURE.

 



18

 

 

8. Notices.

 

8.1. Notices to Holder of Debentures. Any notice required by the provisions of
this Debenture to be given to the holders of Debentures shall be in writing and
may be delivered by any means (including personal delivery, expedited courier,
messenger service, ordinary mail or electronic mail), but no such notice,
request, demand, claim or other communication will be deemed to have been duly
given unless and until it actually is received by the intended recipient.

 

8.2. Notices to the Company. Whenever any provision of this Debenture requires a
notice to be given to the Company by the holder of any Debenture, the holder of
Common Stock obtained upon the conversion of a Debenture or the holder of any
other security of the Company obtained in connection with a recapitalization,
merger, dividend or other event affecting a Debenture, then and in each such
case, such notice shall be in writing and may be delivered by any means
(including personal delivery, expedited courier, messenger service, ordinary
mail or electronic mail), but no such notice, request, demand, claim or other
communication will be deemed to have been duly given unless and until it
actually is received by the Company.

 

No notice under this Section 8.2 shall be valid unless signed by the holder of
the Debenture, Common Stock or other security giving the notice or in the case
of a notice by holders of a specified percent in aggregate principal amount of
outstanding Debentures unless signed by each holder of a Debenture whose
Debenture has been counted in constituting the requisite percentage of
Debentures required to give such notice.

 

9. No Rights as Stockholder. This Debenture, as such, shall not entitle the
Holder to any voting rights or other rights as a stockholder of the Company.

 

10. Headings and Governing Law. The descriptive headings in this Debenture are
inserted for convenience only and do not constitute a part of this Debenture.
The validity, meaning and effect of this Debenture shall be determined in
accordance with the laws of the State of Delaware without giving effect to
principles of conflict of laws that would cause the laws of another jurisdiction
to apply.

 

11. Severability. Whenever possible, each provision hereof shall be interpreted
in a manner as to be effective and valid under applicable law, but if any
provision hereof is held to be prohibited by or invalid under applicable law,
such provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating or otherwise adversely affecting the remaining
provisions hereof. If a court of competent jurisdiction should determine that a
provision hereof would be valid or enforceable if a period of time were extended
or shortened or a particular percentage were increased or decreased, then such
court may make such change as shall be necessary to render the provision in
question effective and valid under application law.

 



19

 

 

12. Amendment. With the consent of the holders of a majority in aggregate
principal amount of the then-outstanding Debentures, the Company may amend the
Debentures for the purpose of adding any provisions to, or changing in any
manner or eliminating any of the provisions of, the Debentures; provided,
however, that no such amendment shall, without the consent of the holder of each
outstanding Debenture affected thereby:

 

(a) change: (i) the maturity of the principal of, or any installment of interest
on, any Debenture; or (ii) the coin or currency in which the principal of or
interest on any Debenture is payable;

 

(b) reduce the principal amount thereof or the interest rate thereon;

 

(c) increase the Conversion Price thereof; or

 

(d) reduce the percentage in principal amount of the outstanding Debentures the
consent of whose holders is required for any amendment or waiver as provided for
in the Debentures.

 

Prompt written notice that this Debenture has been amended or interpreted in
accordance with the terms of this Section shall be given to each holder of a
Debenture. Upon such amendment or interpretation, the Debentures shall be deemed
modified in accordance therewith, such amendment or interpretation shall form a
part of this Debenture for all purposes, and every subsequent holder of
Debentures shall be bound thereby.

 

Notwithstanding anything to the contrary contained herein, each of the Company
and the Holder agrees, confirms and acknowledges that (i) the Senior Lender is
an obligee and third-party beneficiary under Section 3 of this Debenture and has
the right to enforce such provisions as if the Senior Lender were an original
party hereto and (ii) until the Senior Credit Termination, no amendments,
modifications, supplements, waivers or consents to the subordination provisions
in Section 3 in favor of the Senior Lender will be effective without the consent
of the Senior Lender.

 

13. Remedies. Holder shall have, in addition to the rights and remedies
contained in this Debenture, all of the rights and remedies of a creditor, now
or hereafter available at law or in equity. Holder may, at its option, exercise
any one or more of such rights and remedies individually, partially, or in any
combination from time to time, including, to the extent applicable, before the
occurrence of an Event of Default. No right, power, or remedy conferred upon
Holder shall be exclusive of any other right, power, or remedy referred to
herein or now or hereafter available at law or in equity. In addition to all
other amounts payable upon and Event of Default, the Company shall reimburse
Holder for all of its out of pocket expenses, including reasonable legal fees)
incurred in the enforcement of Holder’s rights and remedies in respect of this
Debenture.

 

14. Guarantee. Immediately following consummation of the Transaction, the
Company shall cause Computex and each of its subsidiaries to execute a guaranty
of this Debenture substantially in the form attached as Exhibit A hereto.

 

[Remainder of page intentionally left blank; signature page follows.]

 

20

 

 

IN WITNESS WHEREOF, AMERICAN VIRTUAL CLOUD TECHNOLOGIES, INC. has duly caused
this Debenture to be signed in its name and on its behalf by its duly authorized
officer as of the date first above written.

 

  AMERICAN VIRTUAL CLOUD TECHNOLOGIES, INC.       By:     Name: Darrell J. Mays
  Title: Chief Executive Officer

 

Agreed to and accepted as of the date first written above:       HOLDER        
By:     Name:        Title:    

 

21

 

 

NOTICE OF CONVERSION

 

(to be signed upon conversion of the Debenture)

 

TO AMERICAN VIRTUAL CLOUD TECHNOLOGIES, INC.:

 

The undersigned, the holder of the foregoing Debenture, hereby surrenders such
Debenture for conversion into ______ shares of the common stock of American
Virtual Cloud Technologies, Inc., and requests that the certificates for such
shares be issued in the name of, and delivered to,
________________________________________, whose address is
__________________________________________________.

 

Dated: _____________________

 



      (signature)               (address)  



 

22

 

 

EXHIBIT A

 

FORM OF GUARANTY

 

TO BE DELIVERED BY COMPUTEX AND SUBSIDIARIES

 

THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE IN
THE MANNER AND TO THE EXTENT SET FORTH IN SECTION 3 OF THE DEBENTURES (AS
DEFINED HEREIN) TO THE SENIOR INDEBTEDNESS (AS DEFINED IN THE DEBENTURES), AND
EACH HOLDER OF THIS GUARANTY, BY ITS ACCEPTANCE HEREOF, IRREVOCABLY AGREES TO BE
BOUND BY THE PROVISIONS OF SECTIONS 3 AND 12 OF THE DEBENTURES.

 

THIS GUARANTY (this “Guaranty”), dated as of ______________, 2020, between
entities named as guarantors on the signature pages this Guaranty _____________
(the “Guarantors” and each a “Guarantor”), each of which Guarantors is a
subsidiary of American Virtual Cloud Technologies, Inc., a Delaware corporation
(the “Company”).

 

W I T N E S S E T H

 

WHEREAS, the Company and has heretofore executed and delivered to the Holders
one or more Convertible Debentures dated the date hereof in an aggregate
principal amount of $__________ and may thereafter execute and deliver
additional Convertible Debentures in an additional aggregate principal amount
not to exceed $___________ (the “Debentures”);

 

WHEREAS, Section 14 of the Debentures provides that the Guarantors shall execute
and deliver to each Holder a Guaranty pursuant to which the Guarantors shall
unconditionally guarantee all of the Company’s obligations under the Debentures
on the terms and conditions set forth herein (the “Debenture Guarantee”); and

 

WHEREAS, the Guarantors are authorized to execute and deliver this Guaranty.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, including the benefits to be received by the Guarantors
from the financing provided by the issuance of the Debentures and the other
securities issued contemporaneously therewith, the receipt of which is hereby
acknowledged, each Guarantors and the Company mutually covenant and agree for
the equal and ratable benefit of the Holders of the Debentures as follows:

 

1. DEFINED TERMS. Capitalized terms used but not defined herein shall have the
meanings given to them in the Debentures or the Purchase Agreement, as
applicable.

 



23

 

 

2. AGREEMENT TO GUARANTEE.

 

(a) Each Guarantor hereby agrees, jointly and severally with all other
Guarantors hereby, guarantees, to each Holder of a Debenture, irrespective of
the validity and enforceability of the Debentures or the obligations of the
Company hereunder or thereunder, that:

 

(1) the principal of, premium, if any, and interest on, the Debentures will be
promptly paid in full when due, whether at maturity, by acceleration, redemption
or otherwise, and interest on the overdue principal of and interest on the
Debentures, if any, if lawful, and all other obligations of the Company to the
Holders thereunder will be promptly paid in full or performed, all in accordance
with the terms hereof and thereof; and

 

(2) in case of any extension of time of payment or renewal of any Debentures or
any of such other obligations, that same will be promptly paid in full when due
or performed in accordance with the terms of the extension or renewal, whether
at stated maturity, by acceleration or otherwise.

 

Failing payment when due of any amount so guaranteed or any performance so
guaranteed for whatever reason, Guarantors shall be jointly and severally
obligated to pay the same immediately. Each Guarantor agrees that this is a
guarantee of payment and not a guarantee of collection.

 

(b) The Guarantors hereby agree that their obligations hereunder are
unconditional, irrespective of the validity, regularity or enforceability of the
Debentures, the absence of any action to enforce the same, any waiver or consent
by any Holder of the Debentures with respect to any provisions hereof or
thereof, the recovery of any judgment against the Company, any action to enforce
the same or any other circumstance which might otherwise constitute a legal or
equitable discharge or defense of a guarantor. Each Guarantor hereby waives
diligence, presentment, demand of payment, filing of claims with a court in the
event of insolvency or bankruptcy of the Company, any right to require a
proceeding first against the Company, protest, notice and all demands whatsoever
and covenant that this Guarantee will not be discharged except by complete
performance of the obligations contained in the Debentures.

 

(c) If any Holder is required by any court or otherwise to return to the
Company, the Guarantors or any custodian, trustee, liquidator or other similar
official acting in relation to either the Company or the Guarantors, any amount
paid by either to such Holder, this Guarantee, to the extent theretofore
discharged, shall be reinstated in full force and effect.

 

(d) Each Guarantor agrees that it shall not be entitled to any right of
subrogation in relation to the Holders in respect of any obligations guaranteed
hereby until payment in full of all obligations guaranteed hereby. Each
Guarantor further agrees that, as between the Guarantors, on the one hand, and
the Holders, on the other hand, (1) the maturity of the obligations guaranteed
hereby may be accelerated as provided in the Debentures for the purposes of this
Guarantee, notwithstanding any stay, injunction or other prohibition preventing
such acceleration in respect of the obligations guaranteed hereby, and (2) in
the event of any such declaration of acceleration of such obligations, such
obligations (whether or not due and payable) will forthwith become due and
payable by the Guarantors for the purpose of this Guarantee. The Guarantors will
have the right to seek contribution from any other Guarantor, or the Company, as
the case may be, so long as the exercise of such right does not impair the
rights of the Holders under the Debenture Guarantee.

 



24

 

 

(e) Each Guarantor, and by its acceptance of Debentures, each Holder, hereby
confirms that it is the intention of all such parties that the Guarantee of such
Guarantor not constitute a fraudulent transfer or conveyance for purposes of
bankruptcy law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar federal or state law to the extent applicable to any
Guarantee. To effectuate the foregoing intention, the Holders and the Guarantors
hereby irrevocably agree that the obligations of such Guarantor shall be limited
to the maximum amount that shall, after giving effect to such maximum amount and
all other contingent and fixed liabilities of such Guarantor that are relevant
under such laws, and after giving effect to any collections from, rights to
receive contribution from or payments made by or on behalf of any other
Guarantor in respect of the obligations of such other Guarantor under this
Guaranty, result in the obligations of such Guarantor under its Guaranty not
constituting a fraudulent transfer or conveyance.

 

3. NOTICES. All notices or other communications to each Guarantor shall be given
as provided in Section 8.2 of the Debentures.

 

4. RATIFICATION OF DEBENTURES; GUARANTIES PART OF DEBENTURES. Except as
expressly amended hereby, the Debentures are in all respects ratified and
confirmed and all the terms, conditions and provisions thereof (including,
without limitation, the terms and provisions of Section 3 of the Debentures in
favor of the Senior Lender as defined therein) shall remain in full force and
effect. This Guaranty shall form a part of the Debentures for all purposes, and
every holder of Debentures heretofore or hereafter authenticated and delivered
shall be bound hereby.

 

5. GOVERNING LAW. THIS GUARANTY AND THE DEBENTURES SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, with the laws of the State of Delaware without
giving effect to principles of conflict of laws that would cause the laws of
another jurisdiction to apply.

 

6. COUNTERPARTS. The parties may sign any number of copies of this Guaranty.
Each signed copy shall be an original, but all of them together represent the
same agreement.

 

7. EFFECT OF HEADINGS. The Section headings herein are for convenience only and
shall not affect the construction hereof.

 

IN WITNESS WHEREOF, the parties hereto have caused this Guaranty to be duly
executed and attested, all as of the date first above written.

 

Dated:              , 20

 

[GUARANTOR]       By:     Name:     Title:                       

25

 

 

EXHIBIT B

 

FORM OF JOINDER

 

THIS JOINDER to the Convertible Debenture, dated as of __________, 2020 (the
“Debenture”), issued by American Virtual Cloud Technologies, Inc., a Delaware
corporation (the “Company”), to _______________ ( “Original Holder”), is
executed and delivered as of the date below by ______________ ( “New Holder”).
Capitalized terms used herein but not otherwise defined shall have the meanings
set forth in the Debenture.

 

WHEREAS, on the date hereof, Original Holder has assigned to New Holder all of
the Original Holder’s rights under the Debenture, and the Debenture requires New
Holder, as a transferee of the Debenture, to execute a joinder to the Debenture.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, New
Holder hereby agrees as follows:

 

1. Agreement to be Bound. New Holder hereby (a) acknowledges that New Holder has
received and reviewed a complete copy of the Debenture and (b) agrees that upon
execution of this Joinder, New Holder shall be fully bound by, and subject to,
all of the covenants, terms and conditions of the Debenture applicable to the
Holder thereof (including, without limitation, the provisions of Sections 3 and
12 thereof), as though an original party thereto.

 

2. Successors and Assigns. Except as otherwise provided herein, this Joinder
shall bind and inure to the benefit of and be enforceable by the Company and its
successors, heirs and assigns.

 

3. Headings and Governing Law. The descriptive headings in this Joinder are
inserted for convenience only and do not constitute a part of this Joinder. The
validity, meaning and effect of this Joinder shall be determined in accordance
with the laws of the State of Delaware without giving effect to principles of
conflict of laws that would cause the laws of another jurisdiction to apply.

 

IN WITNESS WHEREOF, the undersigned has executed this Joinder as of the date set
forth below.

 

      By:     Name:     Title:         Date:    

 

 

 

26



 

